This is an action of trespass to try title brought by the appellants against the appellees. The land in controversy is the league granted to Jesse McGee by the State of Coahuila and Texas and situate partly in Sabine and partly in Newton county. The defendants pleaded not guilty, and limitation of three, five and ten years. The case was tried before a jury and under peremptory *Page 105 
instructions from the court a verdict was returned in favor of defendants and judgment was rendered accordingly.
Plaintiffs claim title under a deed from Jesse McGee to William Dobson bearing date January 14, 1840.
The defendants claim under subsequent deeds from the original grantee, Jesse McGee, and sought to defeat plaintiffs' claim: First, by showing that the deed to Dobson was a forgery. Second, that said deed did not describe the land in controversy with sufficient certainty to identify it; and Third, that they purchased the land for value and without notice of plaintiffs' claim.
The land in controversy was granted to Jesse McGee as a colonist in the colony of the Empresario Lorenzo de Zavalla. The grant was extended by a testimonio issued by George Antonio Nixon, Commissioner for the State of Coahuila and Texas, on November 23, 1835.
The deed from Jesse McGee to William Dobson before mentioned describes the land as follows: "All that tract, lot or parcel of land containing four thousand, four hundred and twenty-eight acres and being the league of land granted to me, the said McGee, by Geo. Anto. Nixon, Commissioner of the Empresario Lorenzo de Zavalla, which said land is situated in Jefferson county on Cabiceras Bayou and joining the land of Francis Valeras on the east, and for further description of said land reference is hereby made to the original plat and field notes of survey which are on file and of record in the General Land Office of this Republic, and reference may also be had to the title papers which are herewith handed to the purchaser." This deed was acknowledged before Martin Parmer, Chief Justice and ex-officio Notary Public of Jasper county, on July 14, 1840, and was recorded in Jefferson county on February 21, 1846, in Newton county on March 27, 1871, and in Sabine county on March 28, 1871. The original of this deed was introduced in evidence and was shown to have been delivered to plaintiff, Samuel A. West, by his ancestor along with other deeds in his chain of title from William Dobson. It appears to be an old instrument, no alterations are shown upon its face and it is in apparently the same condition now as it was at the time of its execution. A son of Martin Parmer testified that the signature to the acknowledgment was his father's genuine writing, and that McGee and his father both lived in Jasper county and were well acquainted with each other.
After the execution of this deed Jesse McGee moved to Polk county where he resided until 1860, when he moved to Denton county and remained there until 1879. In the latter year he moved back to Newton county and took possession of the land in controversy. Two of McGee's grandsons testified that a short time before their grandfather moved back on the land they heard him say that he had previously sold it to Dobson, but that he did not get much for it, and his wife had not signed the deed, and he intended to try to get it back. Other witnesses testified that they had heard McGee say after he returned to the land that he had previously sold it, but that he intended to sell it again. The defendants claim under deeds executed by Jesse McGee after he returned to the land in 1879.
During the time that McGee was living in Polk and Denton counties, *Page 106 
from 1840 to 1879, he paid no taxes on the land and, so far as shown by the record, asserted no claim thereto and exercised no acts of ownership thereover.
Plaintiffs and their ancestor, Samuel West, have paid taxes on the land since 1850. The first payment of taxes in Newton county was made in 1860, at which time the taxes for the preceding ten years were paid.
The defendants filed, an affidavit of forgery and in support of said charge it was shown that Jesse McGee was unable to write his name, and his signature was usually made by mark, whereas in the deed to Dobson his name appears written in full with no mark attached. The testimony further shows that the name of Jesse McGee signed to said deed appears to be written in the same handwriting as the body of the instrument and the acknowledgment. It was also shown that one of the title papers delivered to Dobson by McGee at the time the deed was delivered was a testimonio purporting to have been issued by George Antonio Nixon on November 23, 1835, and which grants to Jesse McGee as a colonist in the Zavalla colony a league of land situate in Jefferson county. This instrument described by metes and bounds a league of land in Jefferson county which had been previously surveyed for James Hoggatt and was subsequently granted to him. The general location of this survey corresponds to that portion of the description in the deed to Dobson which states that the land conveyed is in Jefferson county and adjoins the land of Francis Valeras on the east. So far as the records of the Land Office show, no grant was ever made to Jesse McGee other than the league in controversy situate in Newton and Sabine counties, and which was granted to him as a Zavalla colonist by George Antonio Nixon on November 23, 1835. Dobson sold the land conveyed to him by McGee to David Lawrence on May 29, 1846. Lawrence sold it to Martin L. Sheldon September 16, 1848, and Sheldon sold to Samuel West the ancestor of plaintiffs, November 2, 1848. In each of these conveyances the land is described as the land purchased by Dobson from McGee on January 14, 1840, and the deed from McGee is referred to. Each of these deeds also describes the land as situate in Jefferson county and contains a description by metes and bounds of the lands described in the testimonio which was delivered to Dobson by McGee, which description is identical with the Hoggatt grant in Jefferson county and cannot be made to apply to the land in controversy. These deeds were all filed for record in Newton and Sabine counties by plaintiff Samuel A. West at the time he filed the deed from McGee to Dobson and were recorded with that instrument in the deed records of said counties. On the pages of the deed records of said counties immediately following the pages containing the record of these deeds there appears a record of a translated copy of the testimonio before mentioned describing the land in Jefferson county. This instrument was not properly authenticated and was not entitled to record. While it is not shown definitely who procured it to be recorded, the evidence indicates that plaintiff Samuel A. West filed it for record at the time he filed the deeds before mentioned.
There is no evidence that Dobson or any of his vendees ever saw *Page 107 
the land conveyed by the several deeds before referred to or had any knowledge as to its actual location. The defendants purchased the land for value and without any actual notice of plaintiff's claim.
In view of another trial we shall not discuss the probative force of the evidence above set out upon the question of forgery further than to say that it is clearly sufficient to raise the issue of the genuineness of the deed and the trial court could not properly have instructed a verdict on such issue.
We think it equally clear that the deed from McGee to Dobson and the subsequent deeds under which plaintiffs claim are not void for insufficiency in the description of the land thereby intended to be conveyed. It cannot be questioned that the description of the land as that "tract, lot or parcel of land containing four thousand, four hundred and twenty-eight acres, and being the league of land granted me by George Antonio Nixon, Commissioner of the Empresario Lorenzo de Zavalla . . ., and for further description of said land reference is hereby made to the original plat and field notes of survey which are on file and of record in the General Land Office of this Republic" is sufficient to identify and convey the land in controversy.
The insertion in the description of the statements that the land was situate in Jefferson county on Cabicera bayou and joining the land of Francis Valeras on the east, which statements as applied to the only league of land granted by Nixon to McGee and which McGee, as shown by his subsequent act, intended to sell and did sell to Dobson, are shown to be false, does not vitiate the true description and invalidate the deed, nor can the reference to the false testimonio which was delivered to Dobson with the deed have such effect.
There is no ambiguity upon the face of the instrument, and the inconsistency in the description arises when we attempt to apply them to the subject matter of the sale. When it is shown by extrinsic evidence what was the subject matter of the contract and the land actually sold and purchased and intended to be conveyed is thus identified the false portion of the description in the deed should be rejected as surplusage and the instrument construed in conformity with the true intention of the parties. Berry v. Wright, 14 Tex. 270; Smith v. Chatham, 14 Tex. 322; Arambula v. Sullivan,80 Tex. 615; Cartwright v. Trueblood, 90 Tex. 538
[90 Tex. 538]; White v. Luning, 93 U.S. 514; Norwood v. Byrd, 42 Am. Dec., 406.
The question of whether the record of this deed was constructive notice to subsequent purchasers is one upon which much can be said on either side, but we have reached the conclusion that the better reason and the weight of authority support appellants' contention that such record charged appellee with notice. The description in the deed being sufficient to identify and convey the land in controversy it would seem to necessarily follow that the record of such deed should operate as constructive notice to subsequent purchasers.
Any one proposing to buy the land in controversy was required in the exercise of proper care to examine the records of Newton county, and upon making such examination he would have found this deed which informed him that Jesse McGee had conveyed the league granted to him by Nixon, as Commissioner for the Zavalla colony, to Dobson. *Page 108 
Such purchaser was charged with notice that only one such grant could have been legally made to McGee and with such notice the grant mentioned in the deed must have been understood to be the grant of the identical land which he was proposing to buy. We do not think one who purchased the land with this knowledge can be deemed an innocent purchaser. The fact that the false portions of the description indicated that the land conveyed was other than the land in controversy would not justify a purchaser in failing to make the reasonable inquiries by which the truth could have been ascertained. He could not accept the false portion of the description and discard the true and thus make himself an innocent purchaser. Carter v. Hawkins,62 Tex. 393; Hill v. Moore, 85 Tex. 347
[85 Tex. 347]; Swearingen v. Reed, 21 S.W. Rep., 383; Simmons Creek Coal Co. v. Doran, 142 U.S. 437; Wade on Notice, secs. 182-184 and 185.
We think the present case is clearly distinguishable from the case of Neyland v. Lumber Co., 64 S.W. Rep., 696. In that case the deed under consideration did not purport to affect the land in controversy, and no part of the description there contained could be applied to said land, but, on the contrary, a different and larger tract patented to a different grantee was described. Our holding in that case that the record of such deed was not constructive notice can not be regarded as in conflict with the conclusion that the record of the deed we are now considering did constitute constructive notice of appellants' claim.
Under proper assignments appellants also complain of the ruling of the trial court in admitting in evidence an examined copy of the pages of the deed record of Newton county containing the record of the translated copy of the testimonio delivered to Dobson by McGee and which purported to be a grant to McGee of the league of land in Jefferson county before mentioned. This instrument was not properly recorded and was therefore not admissible as a certified copy of a legal record. The fact that such an instrument had been placed on record by one of the appellants might, under proper pleadings, have been competent evidence upon the issue of estoppel and such fact would be properly shown by an examined copy of the record, but under the pleadings in this case we do not think the evidence was admissible.
For the reasons before indicated the judgment of the court below is reversed and the cause remanded.
Reversed and remanded.